COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-17-00465-CV


Bank of New York Mellon f/k/a Bank        §    From the 352nd District Court
of New York as Trustee for the
Certificate Holders of CWABS, Inc.,       §    of Tarrant County (352-291732-17)
Asset-Backed Certificates Series
2006-10                                   §    June 28, 2018

v.                                        §    Opinion by Justice Birdwell

NSL Property Holdings, LLC

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Bank of New York Mellon f/k/a Bank of

New York as Trustee for the Certificate Holders of CWABS, Inc., Asset-Backed

Certificates Series 2006-10 shall pay all of the costs of this proceeding, for which

let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Wade Birdwell_________________
                                          Justice Wade Birdwell